     Case 4:19-cv-02694 Document 63 Filed on 09/03/20 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

_____________________________________
AMERICAN TRIGGER PULLERS LLC,         §
                                      §
            Plaintiff,                §
                                      §
v.                                    §                           NO. 4:19-cv-02694
                                      §
SHAWN WYLDE A.K.A. SHAWN JOYCE, §
WYLDE INC. D/B/A AAF NATION, ERIC §
SHANE DAVIS, SHANE DAVIS INC.,        §
TEXAS PRIDE UNLIMITED LLC D/B/A       §
TEXAS PRIDE APPAREL, ERNEST           §
BROWNE, OAF NATION INC., AND          §
SEMPER SILKIES LLC,                   §
                                      §
            Defendants.               §


                JOINT MOTION FOR ENTRY OF AGREED JUDGMENT
       Plaintiff, American Trigger Pullers, LLC and Defendant Shawn Wylde a.k.a. Shawn

Joyce jointly file this “Joint Motion for Entry of Agreed Judgment.” The Parties announce that

they have resolved the remaining issues in this above styled cause and have executed a

Settlement Agreement effectuating such resolution. Accordingly, the Parties request the Court to

enter the attached Agreed Judgment, which:

       1. Declares Wylde a prevailing party pursuant to 17 U.S.C. §505;

       2. Awards Wylde his reasonable attorneys’ fees and costs in the amount set forth in the

           Settlement Agreement, which is not filed with the Court.

       In light of settlement and the award of attorneys’ fees pursuant to 17 U.S.C. §505, the

Parties jointly move the Court to deny the Rule 11 Motion for Sanctions as moot.




                                          Page 1 of 3
     Case 4:19-cv-02694 Document 63 Filed on 09/03/20 in TXSD Page 2 of 3




Dated: September 3rd, 2020             Respectfully submitted,


                                       /s/ James H. Creedon
                                       James H. Creedon (attorney-in-charge)
                                       Texas Bar No. 24092299
                                       SDTX Bar No. 2395071
                                       Charles A. Wallace
                                       Texas Bar No. 24110501
                                       SDTX Bar No. 3439343
                                       3001 Dallas Parkway, Suite 570
                                       Frisco, Texas 75034
                                       Tel. 972.850.6864
                                       Fax 972.920.3290
                                       jhcreedon@creedonpllc.com
                                       cwallace@creedonpllc.com

                                       ATTORNEYS FOR PLAINTIFF
                                       American Trigger Pullers LLC

                                       /s/ Robert L. McRae
                                       Robert L. McRae –Attorney in Charge–
                                       TSB # 24046410
                                       Southern District Admission No: 942671
                                       robert.mcrae@gunn-lee.com
                                       Nick Guinn
                                       TSB # 24087642
                                       Southern District Admission No: 2810707
                                       nick@gunn-lee.com
                                       GUNN, LEE & CAVE, P.C.
                                       8023 Vantage Drive, Suite 1500
                                       San Antonio, Texas 78230
                                       210/886-9500
                                       210/886-9883 Fax

                                       ATTORNEYS FOR DEFENDANT SHAWN
                                       WYLDE




                                  Page 2 of 3
     Case 4:19-cv-02694 Document 63 Filed on 09/03/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification to all counsel of
record.


                                                                   /s/ Robert L. McRae




                                          Page 3 of 3
